Citation Nr: 0703908	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent for dyspepsia.  

2.  Entitlement to service connection for a nerve disorder 
and tremors. 

3.  Entitlement to service connection for residuals of a 
septoplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 2004.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for dyspepsia which was 
rated as zero percent disabling, granted service connection 
for chondromalacia patella of the right and left knees which 
were rated as zero percent disabling, and denied entitlement 
to service connection for a nerve disorder and tremors, and 
residuals of a septoplasty.  The veteran timely appealed 
these issues.  However, at the hearing before the Board in 
May 2005, the veteran indicated that he wanted to withdraw 
the issues of entitlement to higher disability evaluations 
for the chondromalacia patella of the right and left knees 
from appeal.  These issues have been properly withdrawn.  
38 C.F.R. § 20.204.

The February 2004 rating decision also granted service 
connection for splenectomy, bursitis of the left shoulder, 
tinnitus, bilateral hearing loss, residuals of multiple 
myringomtomies, thrombocytopenia purpura, degenerative disc 
disease of the lumbar spine, and residuals of right hernia 
repair.  The February 2004 rating decision denied entitlement 
to service connection for soft tissue chest injury, renal 
insufficiency, anemia, and chronic fatigue.  The veteran did 
not express disagreement with these issues.  In a December 
2004 rating decision, a 20 percent rating was assigned to the 
degenerative disc disease of the lumbar spine and service 
connection was granted for rotator cuff impingement of the 
right shoulder and for hypertension.  The veteran did not 
express disagreement with this decision.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Regarding the claim for service connection for residuals of a 
septoplasty, the veteran contends that he has residual 
disability of a septoplasty that was performed in service.  
Service records show that the veteran underwent a septoplasty 
in service due to significant deviation of the nasal septum.  
An October 2003 VA examination report reflects a diagnoses of 
residuals of septoplasty.  Examination of the nose revealed 
that the veteran had 25 percent nasal obstruction on the 
right and 50 percent nasal obstruction on the left.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

The presumption of aggravation does not attach when the 
preexisting disorder had been surgically or medically treated 
in service and the usual effects of treatment had ameliorated 
the disorder so that it was no more disabling than it was at 
the time of service entry.  See 38 C.F.R. § 3.306(b)(1).  If 
the in-service treatment improved the condition and lowered 
the level of disability, the treatment effects are not 
service-connected.  Verdon v. Brown, 8 Vet. App. 529, 537 
(1996).  If a pre-existing disability is more severe after 
the in-service medical treatment, the increase in the level 
of disability would be service-connectable.  Id.  

The Board finds that a medical opinion is necessary in order 
to determine whether there is clear and unmistakable evidence 
that the deviated septum existed prior to service and was not 
aggravated during service to include whether the septoplasty 
improved the deviated septum or worsened this disorder.  

Regarding the claim for an increased initial rating for the 
service-connected dyspepsia, the RO has included 
gastroesopahageal reflux disease (GERD) in the service-
connected disablilty.  Records from Nellis Air Force Base in 
2005 indicate that the veteran's service-connected 
gastrointestinal problems may have become worse since VA 
examination in 2003.  Gallbladder disease was also indicated 
on testing in April 2005.

At the hearing before the Board in May 2005, the veteran 
identified medical treatment of the claimed nerve and tremors 
disability and the service-connected dyspepsia.  The veteran 
reported seeking treatment for these disorders at the Nellis 
Air Force base hospital.  The veteran has submitted some 
records from 2005 but it is unclear whether all relevant 
records since September 2004 have been made a part of the 
record.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions may be involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
The veteran has also not been provided with VCAA notice 
concerning the issue of the initial evaluation for dyspepsia.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran 
proper VCAA notice concerning the issue 
of an initial evaluation for his service-
connected gastrointestinal disorder along 
with a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain all records 
of the treatment of the veteran's nerve 
and tremor disability and the 
gastrointestinal disorders from the 
Nellis Air Force Base medical center from 
September 2004.    

3.  The RO/AMC should schedule the 
veteran for a VA examination in order to 
determine the nature, etiology, and 
severity of the residuals of the 
septoplasty.     

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the 
residuals of the septoplasty.  The 
examiner should provide an opinion as to 
whether the deviated septum detected in 
service pre-existed service and whether 
the septoplasty performed in service 
improved the deviated septum or caused an 
increase in severity of the deviated 
septum.  If an increase in severity is 
found, the examiner should state whether 
such increase in severity was beyond the 
natural progress of the disease.

All studies deemed necessary should be 
accomplished.  Any opinions expressed by 
the examiner should be accompanied by a 
complete rationale.   

4.  The veteran should be afforded VA 
examination to determine the nature, 
extent, and severity of the service-
connected dyspepsia.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above request, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report and describe 
all symptoms due to the service-connected 
dyspepsia (GERD).  The examiner should 
indicate whether the dyspepsia causes 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain, symptoms of pain, 
vomiting, material weight loss, 
hematemesis, melena, or anemia.  The 
examiner should indicate whether the 
service-connected dyspepsia is productive 
of considerable or severe impairment of 
health.  

5.  Then the AMC/RO should readjudicate 
the issues on appeal with consideration 
of the old and current VA regulations for 
rating spine disabilities.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


